Citation Nr: 1648299	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  08-09 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for residuals of cancer of the larynx, from March 30, 2012, for purposes of accrued benefits.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active Marine Corps service from September 1964 to September 1968.  The appellant is the surviving spouse of the Veteran.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  Following Remands in March 2012 and in November 2013, the Board denied the increased rating claim in a March 2014 decision.  In April 2014, the Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  The Veteran died in December 2014.  The Court granted a motion for substitution of the surviving spouse as the appellant. 

Initially, the Court affirmed the Board's March 2014 decision.  However, following a November 2015 Motion for Reconsideration submitted by the appellant, the Court vacated the March 2014 Board decision and remanded the matter for readjudication consistent with a December 2015 decision of the Court.

During his lifetime, the Veteran was in receipt of a total schedular rating plus special monthly compensation at the housebound rate.  Nevertheless, the contention that residuals of cancer of the larynx were not appropriately evaluated remains on appeal, and his surviving spouse has been substituted in that appeal.  The appellant is entitled to consideration of increased compensation for accrued benefits purposes under all possible bases, such as an increased level of special monthly compensation.  See 38 C.F.R. §§ 3.250, 4.25 (2015).  

The appellant was represented before the Court.  However, there is no indication in the record that any representative who entered an appearance before the Court continues to represent the appellant before the Board.  There is no record that the appellant appointed a representative for purposes of a 2015 award of service connection for the cause of the Veteran's death.  In 1999, the Veteran appointed a representative, but the Board is unable to locate a physical document or an electronic document indicating that the appellant has appointed a representative or is represented at this time.   



FINDING OF FACT

From March 30, 2012, the Veteran's residuals of treatment of service-connected laryngeal cancer, status post radiation and chemotherapy, included laryngitis, manifested by inflammation of the vocal cords or mucous membranes, and arytenoid edema, manifested by difficulty swallowing, vocal cord immobility, and decreased volume of phonation.


CONCLUSION OF LAW

The criteria for a 60 percent initial evaluation, from March 30, 2012, for the residuals of laryngeal cancer with chronic laryngitis and arytenoid edema with dysphagia, evaluated by analogy, are met.  38 U.S.C.A. §§ 1155, 5107(b)(West 2014); 38 C.F.R. § 4.114, Diagnostic Codes 6516, 6519, 6520, 7203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 requires VA to assist a claimant in the development of a claim.  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Notice must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, an April 2007 letter advised the Veteran to submit evidence to substantiate his claim for service connection for cancer of the larynx.  That claim was initially granted in 2008, and the Veteran disagreed with the initial rating soon after the grant of service connection.  As the claim for service connection for cancer of the larynx has been substantiated, and this appeal arises from disagreement with the initial evaluations assigned following the grant of service connection, no further notice is required to fulfill the duty to assist.  

The appeal for an increased initial rating, from March 30, 2012, was already before the Court of Appeals for Veterans Claims at the time of the Veteran's death, so substitution of the appellant following the Veteran's death does not give rise to a requirement for additional notice or assistance.  

The record also reflects that VA has made reasonable efforts to obtain identified evidence such as service treatment records, private medical records, VA treatment records, the reports of VA examinations, and statements of the Veteran.  As noted, the claim was remanded for additional development in March 2012 and November 2013.  Additional records were requested or acquired, and VA examinations were conducted in March 2012 and January 2014.  There was substantial compliance with the remand directives, fulfilling the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).  No additional available evidence has been identified.  

The appellant was notified in July 2016, following the remand of this appeal from the Court, that she should submit additional argument or evidence within 90 days.  That period has elapsed, without further contact from the appellant.  

The Court directed the Board to address the regulations governing rating determinations discussed herein.  The Court did not direct additional development of the evidence.  The Board concludes that no additional notice or assistance is required, since the appellant participated in the appeal and was notified of all arguments raised on her behalf.  VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  No further action is required to meet those duties.

Claims for increased ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

When an unlisted disorder is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The three-step inquiry for extraschedular consideration is discussed further below.

If the rating schedule is inadequate to evaluate a claimant's disability picture, and the disability picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the Board or the RO must refer the claim to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.   

Facts and analysis

In a March 2008 statement, the Veteran reported that he was "virtually unable" to use his voice.  He stated that he had difficulty using the telephone or conducting business transactions, causing great frustration and anxiety.  

The examiner who conducted March 2012 VA examination concluded that the Veteran had laryngeal stenosis, thickening or nodules of the vocal cords, incomplete organic aphonia, decreased vocal volume, difficulty with verbal communication over the phone, hoarseness, and difficulty with any prolonged conversation.  The examiner noted that the Veteran had previously been treated with radiation and chemotherapy for malignant neoplasms and was now in a "watchful waiting status."  The Veteran also reported occasional difficulty swallowing solids, which the examiner noted was compatible with fibrotic changes of the throat resulting from radiation therapy.  The examiner stated that the occupational impact of the Veteran's disability included decreased vocal volume and hoarseness, which caused difficulty using the telephone and having prolonged conversations.

The examiner who conducted January 2014 VA examination concluded that the Veteran had chronic laryngitis and had difficulty swallowing, especially foods that were dry and thick.  The Veteran could not complete a sentence without taking a breath.  He reported that the fear of choking was always present.  The Veteran had difficulty coughing up respiratory secretions, so he had to sleep with his head elevated so that secretions in his throat did not accumulate.  

The examiner concluded that there was no laryngeal stenosis and that the Veteran had incomplete, but not complete, organic aphonia.  However, the examiner noted that nasal endoscopy disclosed 2+ bilateral symmetrical arytenoid edema.  The examiner explained that the arytenoids serve as the attachments sites for certain laryngeal muscles and allow for movement and fine adjustment of the vocal folds.  Fibrosis or fixation of the joint or attachments may cause vocal fold immobility, respiratory impairment, or phonatory impairment, the examiner noted.  

The Veteran's residuals of treatment of cancer of the larynx have been evaluated under DC 6516.  A 30 percent rating is warranted for hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant change on biopsy.  38 C.F.R. § 4.97, DC 6516.  A 30 percent rating was the maximum allowable schedular rating for laryngitis under 38 C.F.R. § 4.97, DC 6516.  

The examiners noted that the Veteran had incomplete organic aphonia.  Complete organic aphonia is rated under DC 6519.  When complete organic aphonia is present, a 60 percent rating is warranted for constant inability to speak above a whisper, and a 100 percent rating is warranted for constant inability to communicate by speech.  38 C.F.R. § 4.97, DC 6519.  The Board must consider whether the Veteran's impairment due to incomplete organic aphonia was encompassed in the 30 percent evaluation for laryngitis.

The examiner who conducted the 2014 VA examination indicted that the Veteran's difficulty with phonation and his difficulty producing adequate vocal volume were due to arytenoid edema, an unlisted disorder.  However, there has been no medical finding that the Veteran is unable to speak above a whisper or not at all; rather, the evidence during the period addressed in this appeal reflects that the Veteran's vocal production was improved as compared to the period just after the completion of the treatment for the service-connected cancer.  

In the absence of a finding of complete organic aphonia, resulting in either the inability to speak above a whisper or the constant inability to communicate by speech at all, a 60 percent rating by analogy to complete organic aphonia is not warranted.  DC 6519, which provides the criteria for evaluating aphonia, has a minimum rating for 60 percent for inability to speak above a whisper, so the Veteran does not meet the criteria for a minimum rating under DC 6519.

In addition to his hoarseness and incomplete organic aphonia, the Veteran also manifested some dysphagia, or difficulty swallowing.  Dysphagia can be evaluated as analogous to a stricture of the esophagus even though there is no actual stricture of the esophagus found on examination.  The symptoms of dysphagia are considered under DC 7203.  DC 7203.  Moderate stricture of the esophagus warrants a 30 percent disability rating.  Severe stricture of the esophagus that permits liquids only is rated as 50 percent disabling.  A stricture of the esophagus permitting passage of liquids only with marked impairment of general health warrants an 80 percent evaluation.  Id. 

The Veteran had difficulty swallowing dry, thick solid foods.  The examiners described that difficulty as "intermittent," but the Veteran himself described a constant risk of choking.  The January 2014 examination report reflects that the Veteran was able to eat solid foods, but had to chew them well and consume them with accompanying water or coffee.  
Under DC 7203, a 30 percent rating is warranted for moderate stricture of the esophagus.  A 50 percent rating is warranted for severe stricture of the esophagus, permitting liquids only.  An 80 percent rating is warranted for stricture of the esophagus, permitting passage of liquids only, with marked impairment of general health.  See 38 C.F.R. § 4.114, DC 7203.  The evidence that the Veteran has intermittent difficulty with swallowing, depending on the texture of the food, appears to be less severe than the symptoms which would more nearly approximate moderate dysphagia or moderate stricture of the esophagus, so as to warrant the minimum, 30 percent, schedular rating available for esophageal stricture.  

The Veteran had incomplete organic aphonia, and intermittent or mild dysphagia, for some foods or textures, and had difficulty expectorating.  With resolution of reasonable doubt in favor of the Veteran's surviving spouse, the Board finds that those symptoms are not encompassed by the 30 percent evaluation for laryngitis.  There are no separate rating criteria available for the disability due to diagnosed arytenoid edema.  

The Board finds that a rating by analogy for moderate esophageal stricture and for incomplete aphonia, combined with the rating in effect for laryngitis, is warranted in this case.  Accordingly, the Board finds that a 30 percent evaluation under DCs 6519 and 7203, in combination with the 30 percent evaluation for chronic laryngitis, is warranted.  No higher rating by analogy is warranted, since the Veteran's symptoms did not meet any criterion for a compensable separate evaluation for a listed analogous disability.  38 C.F.R. § 4.114, DC 7203.

In particular, the Board notes that the Veteran did not undergo laryngectomy, did not have a total loss of inability to communicate verbally, and did not have difficulty swallowing of such severity as to be able to swallow liquids only.  Those symptoms, of such severity as to warrant a higher rating under any other Diagnostic Code or Codes or by analogy, were not noted.  DCs 6516, 6519, 7203.

Affording the appellant the benefit of the doubt, therefore, the Board finds that the record is sufficient (in equipoise, resolving doubt in the appellant's favor, to establish that the Veteran's larynx cancer residuals were productive of symptoms which more nearly approximated chronic laryngitis with incomplete aphonia and mild esophageal stricture, warranting a 60 percent initial disability rating from March 30, 2012.  

Extraschedular consideration 

As noted above, there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  Thun, 22 Vet. App. 111.  The Board concludes that there were no exceptional or unusual factors of the residuals of cancer of the larynx cancer that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In particular, each feature of the Veteran's residual impairments due to cancer of the larynx is addressed in the combined rating by analogy discussed above.  There is no exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

The Board acknowledges that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran was in receipt of a total schedular evaluation and special monthly compensation from March 30, 2012.  The Board further notes that the effect of the increased rating awarded in this decision requires consideration of the appropriate level of special monthly compensation, without referral for extraschedular consideration.  Referral for extraschedular consideration of the combined effects of all service-connected disabilities is not required in this case.  

ORDER

An increase from a 30 percent initial evaluation to 60 percent initial evaluation for residuals of cancer of the larynx, to include arytenoid edema with dysphagia, evaluated by analogy to esophageal stricture, is granted, from March 30, 2012, for purposes of accrued benefits; the appeal is granted to this extent only.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


